Citation Nr: 1420653	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-33 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1967 to August 1969.  He died in July 2011.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Milwaukee RO.  The claim is now in the jurisdiction of the Reno RO.

In September 2013, the Appellant testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is located in the Virtual VA paperless (electronic) processing system.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Board remanded this claim in October 2013 to obtain a medical opinion on the likelihood that Hepatitis B and C were related to active duty service.  The January 2014 opinion only addresses Hepatitis C, requiring a supplemental opinion to be obtained.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain a supplemental medical opinion that addresses whether Hepatitis B is related to service.  The claims folder must be provided to and reviewed by the examiner in conjunction with the procurement of this medical opinion.

The VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's Hepatitis B had its clinical onset during active service or is related to any in-service disease, event, or injury, to include unprotected sex and/or exposure to herbicides. 

In providing this opinion, the examiner should consider the service treatment records showing a positive GC smear, a conceded history of exposure to herbicides, the Veteran's history of intranasal cocaine use and intravenous heroin use, and the VA examination report dated in October 2003 with a May 2004 addendum.

The examiner must provide a comprehensive report including a complete rationale for all conclusions reached.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Appellant and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

